Citation Nr: 1328545	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  08-22 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bronchitis, also claimed as asthma, and, if so, whether 
service connection is warranted.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to a compensable disability rating for 
status post removal, sebaceous cysts with lymph node 
infection.

5.  Entitlement to a compensable disability rating for tinea 
cruris.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active 
service from July 1978 to November 1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  Jurisdiction over the Veteran's claims 
file was subsequently transferred to the Denver, Colorado 
RO.

The Veteran provided testimony at a May 2013 Travel Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of the hearing is associated with the claims 
folder.

The Board has not only reviewed the Veteran's physical 
claims file but also the Veteran's file on the "Virtual VA" 
system to insure a total review of the evidence.

The issues of entitlement to service connection for 
bronchitis/asthma and a left shoulder disability are 
addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.



FINDINGS OF FACT

1.  A May 1981 rating decision denied service connection for 
bronchitis; the Veteran did not file a timely notice of 
disagreement, nor was any new evidence received within the 
year following that decision.

2.  The evidence associated with the claims file subsequent 
to the May 1981 rating decision that was not previously 
submitted for consideration, relates to an unestablished 
fact necessary to establish the claim, is not redundant, and 
raises a reasonable possibility of substantiating the claim 
for service connection for bronchitis.

3.  The Veteran did not incur an injury or disease 
manifesting hemorrhoids during active service, nor were 
symptoms of hemorrhoids unremitting in service; symptoms of 
hemorrhoids have not been unremitting since service 
separation.

4.  Throughout the rating period on appeal, the Veteran's 
sebaceous cyst disability has manifested recurrent infected 
sebaceous cysts affecting less than five percent of his 
total body surface area and less than five percent of 
exposed body surface area, with no characteristics of 
disfigurement, and did not require the use of 
corticosteroids or immunosuppressive drugs.

5.  Throughout the rating period on appeal, the Veteran's 
tinea cruris has possibly manifested depigmentation of the 
skin affecting less than five percent of his total body 
surface area and less than five percent of exposed body 
surface area, with no characteristics of disfigurement, and 
did not require the use of corticosteroids or 
immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The May 1981 rating decision, which denied service 
connection for bronchitis, became final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2012); 38 C.F.R. §§ 20.302, 20.1103 
(2012).

2.  The evidence received subsequent to the May 1981 rating 
decision is new and material, and the claim for service 
connection for bronchitis/asthma is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 
3.156 (2012).

3.  The criteria for service connection for hemorrhoids are 
not met.  38 U.S.C.A. 
§§ 101, 1101, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

4.  The criteria for a compensable disability rating for 
status post removal, sebaceous cysts with lymph node 
infection, have not been met for any period.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.118, Diagnostic Codes 7800, 7806, 7819 (2012).

5.  The criteria for a compensable disability rating for 
tinea cruris have not been met for any period.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Codes 7800, 7806, 7813 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Claim for Service Connection for Bronchitis/Asthma
 
The Veteran filed a claim for service connection for 
bronchitis in January 1981.  The RO denied the claim in a 
May 1981 rating decision, which found that there was no 
current disability.  The Veteran did not file a timely 
notice of disagreement (NOD), and no evidence were received 
within one year of the RO decision.  No new service records 
have been received since 1981.  38 C.F.R. § 3.156(b) and 
3.156 (c) (2012).  Consequently, the May 1981 rating 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.  

In November 2006, the Veteran filed a request to reopen his 
claim of entitlement to service connection for bronchitis, 
and the RO denied the claim on the merits in the July 2007 
rating decision that is the subject of this appeal, again 
finding that there was no evidence of a current disability.  
Notwithstanding the fact that the RO reopened and considered 
the bronchitis/asthma claim on the merits, the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

"New" evidence is defined as evidence not previously 
received by agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2012).

In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined 
that new and material evidence has been received, the claim 
must be reopened.  The VA may then proceed to evaluate the 
merits of the claim on the basis of all evidence of record, 
but only after ensuring that the duty to assist the veteran 
in developing the facts necessary for his claim has been 
satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but 
see 38 U.S.C.A. § 5103A (eliminating the previous 
requirement of a well-grounded claim).

The threshold for determining whether new and material 
evidence raises a reasonable possibility of substantiating a 
claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining 
whether this low threshold is met, VA should not limit its 
consideration to whether the newly received evidence relates 
specifically to the reason why the claim was last denied, 
but instead should ask whether the evidence could reasonably 
substantiate the claim were the claim to be reopened, either 
by triggering the VA Secretary's duty to assist or through 
consideration of an alternative theory of entitlement.  Id. 
at 118.  The evidence received to reopen a claim is presumed 
to be true for the purpose of determining whether new and 
material evidence has been received.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

In this case, the evidence of record at the time of the last 
final May 1981 rating decision denying the Veteran's claim 
for service connection for bronchitis was found to be 
insufficient to grant service connection because there was 
no evidence of a current disability.  The evidence of record 
at the time of the May 1981 rating decision included service 
treatment records and post-service VA treatment records.  
Although the Veteran's service treatment records showed 
several episodes of acute bronchitis, post-service treatment 
records were negative for any ongoing disability manifested 
by bronchitis or respiratory symptoms.  

Based on the above evidence, the claim for service 
connection for bronchitis was denied.  Specifically, the RO 
in May 1981 determined that there was no evidence of a 
current disability.          

Evidence added to the record since the time of the last 
final denial in May 1981 includes the Veteran's testimony at 
the May 2013 Board hearing, during which he alleged that he 
started having breathing problems during active service 
after being exposed to the fumes of jet fuel while stationed 
on board a ship.  In addition, post-service VA treatment 
records show a report of wheezing in September 2004, and 
recurrent episodes of bronchitis in July 2005, January 2006, 
September 2006, December 2006, and August 2007.  In January 
2006, a chest x-ray showed no acute pulmonary disease, but 
probable chronic obstructive pulmonary disorder (COPD).                 

The evidence added to the record since the previous May 1981 
denial constitutes new and material evidence.  It addresses 
the existence of a current disability, which is an 
unestablished fact necessary to substantiate the claim.  
Further, the additional evidence is not redundant, as there 
have been no previously submitted records showing a 
recurrence of the Veteran's bronchitis.  Finally, the 
additional evidence raises a reasonable possibility of 
substantiating the claim for service connection for 
bronchitis.  For these reasons, the Board finds that the new 
and material evidence criteria under 38 C.F.R. § 3.156(a) 
have been satisfied to reopen service connection for 
bronchitis.  The Board will address the underlying issue of 
entitlement to service connection for bronchitis/asthma in 
the REMAND portion of this decision.

Service Connection for Hemorrhoids

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  With chronic disease as such in service, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  

The condition at issue is not a "chronic disease" listed 
under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) 
(requiring continuity of a condition after service if 
chronicity is not found in service) does not apply.  See 
Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  Competency is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while credibility is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").

Lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness and "may 
provide sufficient support for a claim of service 
connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 
3.159(a)(2).  The Court has emphasized that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009).  Lay statements may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

Generally, the degree of probative value which may be 
attributed to a medical opinion issued by a VA or private 
treatment provider takes into account such factors as its 
thoroughness and degree of detail, and whether there was 
review of a veteran's claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  Also significant is whether 
the examining medical provider had a sufficiently clear and 
well-reasoned rationale, as well as a basis in objective 
supporting clinical data.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005) (rejecting medical opinions that did not 
indicate whether the physicians actually examined the 
veteran, did not provide the extent of any examination, and 
did not provide any supporting clinical data).  The Court 
has held that a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).

A significant factor to be considered for any opinion is the 
accuracy of the factual predicate, regardless of whether the 
information supporting the opinion is obtained by review of 
medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. 
Cir. 2000) (examiner opinion based on accurate lay history 
deemed competent medical evidence in support of the claim); 
Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding 
that a medical opinion cannot be disregarded solely on the 
rationale that the medical opinion was based on history 
given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (holding that the Board may reject a medical opinion 
based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with a veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by a 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and 
what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The Veteran contends that his current hemorrhoids are 
related to active service.  Specifically, he avers that he 
incurred an anal fissure during active service, and that 
this, in turn, caused his current hemorrhoids.  

After a review of all the evidence of record, lay and 
medical, the Board finds that the weight of the evidence 
demonstrates that there was no relevant event, disease, or 
injury during active service, and that the weight of the 
evidence demonstrates that symptoms of hemorrhoids were not 
unremitting in service.  

Service treatment records show that in October 1980, the 
Veteran reported burning and an itching sensation in the 
rectum with occasional bleeding which started several months 
prior.  Physical examination did not reveal any vessels 
outside of the body cavity.  The clinician assessed possible 
hemorrhoids and prescribed Hydrocortisone cream.  

Several weeks later, in November 1980, the Veteran reported 
that the problem persisted with no relief.  Physical 
examination again revealed no vessels outside of the body 
cavity.  The clinician referred the Veteran to see a 
proctologist, who performed a proctosigmoidoscopy that 
revealed normal mucosa, perianal area, and perirectal area 
with the exception of an anal fissure.  The doctor 
prescribed Metamucil.  

At the separation examination several days later, no mention 
was made of the anal fissure or hemorrhoids, and clinical 
evaluation of the anus and rectum (which includes 
examination for hemorrhoids and fistulae) was marked as 
normal.  

In sum, the service treatment records are negative for 
findings, diagnosis, or treatment for hemorrhoids, as a 
proctosigmoidoscopy ruled out the presence of hemorrhoids.

The Board next finds that the weight of the evidence 
demonstrates that symptoms of hemorrhoids have not been 
unremitting since separation from active service in November 
1980.  Following service separation in November 1980, the 
evidence of record does not show any complaints, diagnosis, 
or treatment for hemorrhoids until January 2007, when VA 
treatment records show the presence of an external 
hemorrhoid with recital bleeding.  A colonoscopy conducted 
in February 2007 revealed a large, protruding hemorrhoid 
that was not thrombosed or bleeding.    

The absence of post-service complaints, findings, diagnosis, 
or treatment for 27 years after service separation until 
2007 is one factor that tends to weigh against a finding of 
unremitting symptoms of hemorrhoids after service 
separation.  See Buchanan, 451 F.3d 1336 (the lack of 
contemporaneous medical records is one fact the Board can 
consider and weigh against the other evidence, although the 
lack of such medical records does not, in and of itself, 
render the lay evidence not credible).  

With regard to the Veteran's more recent assertions made as 
part of the current compensation claim that he has had 
symptoms of hemorrhoids since separation from service in 
November 1980, the Board finds that, while the Veteran is 
competent to report the onset of such symptoms, his recent 
reports of unremitting hemorrhoids since service are 
outweighed by the other, more contemporaneous, lay and 
medical evidence of record, both in service and after 
service, and are not reliable.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  The Board finds that the 
Veteran's statements as to unremitting hemorrhoids after 
service are not accurate because they are outweighed by 
other evidence of record that includes the more 
contemporaneous service treatment records which are negative 
for any complaints, findings or diagnoses of hemorrhoids, 
the lack of any post-service documentation of treatment or 
diagnoses of the same until 2007, and the Veteran's claims 
for service connection for other disabilities in January 
1981, March 1992, and June 1994 with no mention of 
hemorrhoids. 

The Board acknowledges that symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology 
(Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, 
here, the Veteran filed multiple claims for service 
connection in January 1981, March 1992, and June 1994, but 
did not mention any hemorrhoid symptoms at that time.  This 
suggests to the Board that there was no pertinent hemorrhoid 
symptomatology at that time.  While inaction regarding 
filing a claim is not necessarily indicative of the absence 
of symptomatology, where, as here, a veteran takes action 
regarding other claims, it becomes reasonable to expect that 
the Veteran is presenting all issues for which he is 
experiencing symptoms that he believes are related to 
service.  

In other words, the Veteran demonstrated that he understood 
the procedure for filing a claim for VA disability 
compensation, and he followed that procedure in other 
instances where he believed he was entitled to those 
benefits.  In such circumstances, it is more reasonable to 
expect a complete reporting than for certain symptomatology 
to be omitted.  Thus, the Veteran's inaction regarding a 
claim for hemorrhoids, when viewed in the context of his 
action regarding other claims for compensation, may 
reasonably be interpreted as indicative of the Veteran's 
belief that he did not sustain a disability manifesting 
hemorrhoids in service, or the lack of hemorrhoid 
symptomatology at the time he filed the claims, or both.      

Based on the evidence of record, the weight of the competent 
evidence demonstrates no relationship between the Veteran's 
current hemorrhoids and his military service, including no 
credible evidence of either a relevant in-service disease or 
injury, unremitting symptoms of hemorrhoids during active 
service, or unremitting symptomatology of hemorrhoids since 
service separation, which would serve either as a nexus to 
service or as the factual basis for a favorable medical 
nexus opinion.  

Therefore, the Board finds that a preponderance of the lay 
and medical evidence that is of record weighs against the 
claim for service connection for hemorrhoids, and outweighs 
the Veteran's more recent contentions regarding in-service 
unremitting hemorrhoid symptoms and post-service hemorrhoid 
symptoms.  There is simply nothing that connects the current 
problem and service more than 30 years ago, and the best 
evidence, including a rather significant gap between service 
and the start of the disability, supports the denial of this 
claim. 

For these reasons, the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating Laws and Regulations

Disability evaluations (ratings) are determined by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history 
to ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are 
potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt 
regarding the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2012).  As is the case here, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be 
permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson, 7 Vet. 
App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of 
evidence differs from weight and credibility.  Competency is 
a legal concept determining whether testimony may be heard 
and considered by the trier of fact, while credibility is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see 
also Cartright, 2 Vet. App. at 25 ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  Lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness and "may provide sufficient support for a claim of 
service connection."  See Layno at 469; 38 C.F.R. § 
3.159(a)(2).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with a veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by a 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and 
what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales, 218 F.3d at 
1380-81; Timberlake, 14 Vet. App. at 128-30.

The Veteran's sebaceous cysts have been evaluated under 
Diagnostic Code 7819, which addresses benign skin neoplasms.  
Diagnostic Code 7819 provides that the disability is to be 
rated as disfigurement of the head, face, or neck under 
Diagnostic Code 7800, as scars under Diagnostic Codes 7801 
through 7805, or based upon impairment of function, 
depending upon the predominant disability.  38 C.F.R. 
§ 4.118.

The Veteran's tinea cruris has been evaluated under 
Diagnostic Code 7813, which provides that the disability is 
to be rated as disfigurement of the head, face, or neck 
under Diagnostic Code 7800, as scars under Diagnostic Codes 
7801 through 7805, or as dermatitis under Diagnostic Code 
7806, depending upon the predominant disability.  Id.

Diagnostic Code 7800 addresses scars or disfigurement of the 
head, face, or neck. Under this Diagnostic Code, a 10 
percent disability rating is assigned when there is one 
characteristic of disfigurement.  A 30 percent evaluation is 
assigned when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; 
with two or three characteristics of disfigurement.  The 
next higher, 50 percent, rating is assigned when there is 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features, or; 
with four or five characteristics of disfigurement.  An 80 
percent rating is assigned when there is visible or palpable 
tissue loss and either gross distortion or asymmetry of 
three or more features or paired sets of features, or; with 
six or more characteristics of disfigurement.  Id.  

Note (1) to Diagnostic Code 7800 lists the eight 
characteristics of disfigurement for purposes of evaluation 
under § 4.118, as follows: (1) scar five or more inches (13 
or more centimeters (cm)) in length; (2) scar at least one-
quarter inch (0.6 cm) wide at widest part; (3) surface 
contour of scar elevated or depressed on palpation; (4) scar 
adherent to underlying tissue; (5) skin hypo- or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); (6) skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); 
(7) underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  Note (5) states that the characteristics of 
disfigurement may be caused by one scar or by multiple 
scars, and that the characteristics required to assign a 
particular evaluation need not be caused by a single scar in 
order to assign that evaluation.  
38 C.F.R. § 4.118.

Note (3) to Diagnostic Code 7800 provides that unretouched 
color photographs are to be taken into consideration when 
evaluating under these criteria.  Moreover, Note (4) states 
that disabling effects of scars other than disfigurement, 
such as pain, instability, and residuals of associated 
muscle or nerve injury, are to be evaluated separately under 
the appropriate diagnostic code(s).  Id.  

Diagnostic Code 7806 addresses dermatitis or eczema.  
Diagnostic Code 7806 provides a noncompensable disability 
rating when less than 5 percent of the entire body or less 
than 5 percent of exposed areas are affected, and no more 
than topical therapy is required during the past 12-month 
period.  A 10 percent disability rating is assigned when at 
least 5 percent, but less than 20 percent, or the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas are affected, or when intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12-month period.  A 30 percent 
evaluation is assigned when 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas are affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  The highest 60 percent evaluation is assigned 
when more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-
month period.  38 C.F.R. § 4.118.

The Board notes that, during the pendency of the Veteran's 
claim and appeal, amendments were made to the criteria for 
rating the skin, effective October 23, 2008.  See 73 Fed. 
Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. 
§ 4.118, DCs 7800 to 7805).  Generally, in a claim for an 
increased rating, where the rating criteria are amended 
during the course of an appeal, the Board considers both the 
former and current schedular criteria because, should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  See VAOPGCPREC 7-2003; VAOPGCPREC 3-
2000; 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  However, 
the amended skin regulations effective October 2008 are only 
applicable to claims received on or after October 23, 2008.  
See 73 Fed. Reg. 54,708 (September 23, 2008).  The Veteran 
filed his claim for an increased rating for his skin 
disabilities in November 2006; therefore, the amended skin 
regulations effective October 2008 will not be addressed in 
the present decision.

Sebaceous Cysts

The Veteran was granted service connection for status post 
removal, sebaceous cysts with lymph node infection, in a May 
1981 rating decision based on service treatment records that 
showed lymph node inflammation with incision and draining of 
a cyst in the left axilla in December 1978.  Another left 
axilla cyst was removed in March 1980, and an August 1980 
service treatment record indicates the Veteran reported 
having a cyst removed from that area on four occasions.  

The Veteran now contends that his sebaceous cyst disability 
warrants a compensable disability rating.  Specifically, he 
avers that the scar where he had the cyst removed hurts all 
the time, and that he has had recurrent cysts in the same 
area of the left axilla for which he has taken antibiotics.  
In addition, he testified at the May 2013 Board hearing that 
he gets cysts in the groin area once in awhile and on the 
back of his head.   

After a review of all the evidence, lay and medical, in this 
Veteran's case, the Board finds that a preponderance of the 
evidence is against the claim for a compensable disability 
rating for service-connected sebaceous cysts for the entire 
rating period on appeal.  For the entire rating period, the 
Veteran's service-connected sebaceous cysts did not manifest 
the presence of one characteristic of disfigurement; nor did 
it affect at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas, or require systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
duration of less than six weeks during the past 12-month 
period, as required for a compensable evaluation under 
Diagnostic Codes 7800 and 7806.  38 C.F.R. § 4.118.

A May 2006 VA treatment note indicates the Veteran had 
incision and drainage of a cyst on his scalp the day prior, 
and that he currently had another cyst in the left armpit 
for which the doctor stated he did not need incision and 
drainage.  Physical examination revealed a firm nodular area 
in the left axilla with tenderness to palpation and no 
surrounding erythema.  However, the nodule itself was 
erythematous, non-fluctuant, and had multiple scars.  The VA 
clinician assessed recurrent cysts and opined that the 
Veteran likely had hydrodenitis suppurativa based on his 
recurrent folliculitis of the aprocrine glands and a 
possible family history.  The clinician further stated that 
the Veteran should consider surgical treatment rather than 
repeated incision and drainage treatment.  Several days 
later antibiotics were prescribed for the left axilla cyst, 
as it was noted to be small and non-fluctuant.

In July 2006, the Veteran reported having cysts on his head 
as well as a nodular lesion on the posterior forearm for 
several years after being in a car accident.  He denied pain 
in the lesion but thought that he should have it removed.  
Physical examination of the upper body showed a one-and-a-
half inch soft, mobile nodule on the left post auricular 
area, and several smaller mobile soft nodules throughout the 
scalp.  There were also several soft mobile nodules in the 
bilateral axilla.  In addition, there was a one-and-a-half 
inch firm, non-mobile nodule on the posterior right forearm 
just below the elbow that appeared to be below the epidermis 
and attached to the muscle.  The VA dermatologist assessed 
multiple epidermal cysts that did not appear to be infected 
and a non-mobile mass on the posterior right forearm.  The 
Veteran was scheduled to return to the clinic for removal of 
the cyst on the left post auricular area, and advised to 
have the right forearm mass evaluated by surgery for 
removal.  

A week later, in July 2006, the Veteran underwent excision 
of several nodules on the scalp, including the one in the 
left post auricular area.  An August 2006 VA treatment note 
indicates that the scalp incisions healed well  without 
erythema or discharge, and that the Veteran had 4 to 5 
nodules measuring between one and two centimeters in 
diameter on the bilateral axilla that were not infected.  
The Veteran had an additional cyst removed from the right 
scalp in November 2006.  

An April 2007 private treatment note indicates that 
examination of the skin revealed no petechiae, ecchymoses, 
rash, suspicious lesions, ulcers, or nodules.  

In September 2008, the Veteran reported a painful bump on 
his scalp.  On examination, there was on occipital, 
subcutaneous mass with an excoriated area measuring one by 
one centimeter adjacent to a whitish region measuring half 
by half centimeter.  It was fluctuant but nonexpressive, and 
tender to palpation.  The VA clinician assessed a scalp 
abscess.  Later that day, it began draining a purulent 
discharge, and, ultimately, the doctor performed an incision 
and drainage of the cyst.  The diagnosis was a likely 
infected seborrheic cyst, and the Veteran was given 
antibiotics.  

Several days later, it was noted that the Veteran had 2 to 4 
well-healing, non-fluctuant lesions on the posterior aspect 
of his scalp, with no drainage of fluid.  The VA clinician 
noted that the etiology of the Veteran's recurrent infected 
cysts was unknown, and continued to prescribe antibiotics, 
noting no evidence of a systemic infection or endocarditis.  

The Veteran was afforded a VA dermatological examination in 
February 2010.  He reported eruptive, deep-seated cystic 
nodules and papules across his body, in the groin region, 
and on the face and scalp.  He described the lesions as 
bumps and subcutaneous nodules that occasional became 
painful, inflamed, and discharged a creamy pus-like 
material.  The Veteran also reported occasional fever.  
Aggravating factors included heat, pressure, and moisture.  
Alleviating factors included oral antibiotics and occasional 
pressure/discharge.  In the past year, the Veteran reported 
taking antibiotics on two occasions for between one and six 
weeks; the VA examiner noted that these were not 
corticosteroids or immunosuppressive drugs.  On physical 
examination, the VA examiner observed a single one to two 
millimeter soft, tender nodule adjacent to the left scrotal 
skin that elicited a slightly keratinacious, white material 
with lateral pressure.  The lesion was also noted to be 
mildly tender.  The VA examiner assessed an epidermal 
inclusion cyst, as well as steatocystoma multiplex based on 
review of the Veteran's records.  The VA examiner further 
noted that the Veteran's skin conditions affected less than 
5 percent of exposed areas and less than 5 percent of total 
body area.  

Based upon these findings and on the lay evidence as well, 
the Board finds the assignment of a compensable disability 
rating for the sebaceous cyst disability is not warranted 
for any period.  The requirement of the presence of one 
characteristic of disfigurement have not been met or more 
nearly approximated at any time during the rating period on 
appeal.  38 C.F.R. § 4.118, Diagnostic Code 7800.  Although 
scars were noted in the axilla region where the Veteran had 
cysts removed, none were noted to be five or more inches in 
length, at least one-quarter inch wide, elevated or 
depressed on palpation, or adherent to underlying tissue.  
Moreover, the evidence does not demonstrate and the Veteran 
has not alleged the presence of hypo- or hyperpigmentation 
related to this disability, abnormal skin texture, visible 
or palpable tissue loss, or indurated or inflexible skin.

No characteristics of disfigurement have been present during 
the rating period on appeal, and thus, the weight of the 
evidence is against a grant of a compensable disability 
rating under Diagnostic Code 7800.  38 C.F.R. § 4.118.         

Next, in considering whether any other Diagnostic Code would 
allow for a higher rating, the Board finds that requirements 
of at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 
less than six weeks during the past 12-month period, have 
not been met or more nearly approximated at any time during 
the rating period on appeal.  38 C.F.R. § 4.118, Diagnostic 
Code 7806.  The February 2010 VA examiner noted that the 
total body surface area affected by the Veteran's skin 
disabilities (combined - not just his sebaceous cysts) was 
less than five percent, and the exposed body surface area 
affected by the skin condition was also less than five 
percent.  The Veteran has not alleged involvement of at 
least 5 percent of his entire body or of exposed areas.  
Moreover, he stated at the VA examination that he has only 
used antibiotics to treat his skin condition, and the 
evidence does not demonstrate nor has he alleged that he has 
used corticosteroids or other immunosuppressive drugs at any 
time during the period on appeal.  Thus, the weight of the 
evidence is against a grant of a compensable disability 
rating under Diagnostic Code 7806.  38 C.F.R. § 4.118.        

The Board has also considered whether a higher rating is 
warranted based on limitation of function.  However, the 
evidence does not demonstrate nor has the Veteran alleged 
any limitation of function due to his sebaceous cyst 
disability. 

For these reasons, the Board finds that the weight of the 
evidence is against a finding of a compensable disability 
rating for the sebaceous cyst disability for any period.  To 
the extent any higher level of compensation is sought, the 
preponderance of the evidence is against this claim, and 
hence the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.   

Tinea Cruris

The Veteran was granted service connection for tinea cruris 
in a May 1981 rating decision based on service treatment 
records that showed several episodes of tinea cruris during 
active service, an episode of staph epidermitis, and 
treatment for a rash in the genital and low back areas.  The 
Veteran now contends that his tinea cruris warrants a 
compensable disability rating, although he has made no 
specific contention as to why he believes the disability is 
worse.  He mentioned discoloration of the skin at the May 
2013 Board hearing, but the skin discoloration, as discussed 
below, is not a service-connected disability.    

After a review of all the evidence, lay and medical, in this 
Veteran's case, the Board finds that a preponderance of the 
evidence is against the claim for a compensable disability 
rating for service-connected tinea cruris for the entire 
rating period on appeal.  For the entire rating period, the 
Veteran's service-connected tinea cruris did not manifest 
the presence of one characteristic of disfigurement; nor did 
it affect at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas, or require systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
duration of less than six weeks during the past 12-month 
period, as required for a compensable evaluation under 
Diagnostic Codes 7800 and 7806.  38 C.F.R. § 4.118.

A February 2001 private treatment note indicates the 
presence of vitiligo on the hands, upper chest, and lower 
extremities.  Vitiligo is a condition that causes 
depigmentation of sections of skin, and is a separate and 
unrelated disability/diagnosis from tinea cruris.  

A July 2006 VA dermatology treatment note indicates the 
presence of multiple nodules, but no rash or tinea cruris.  
An April 2007 private treatment note indicates that 
examination of the skin revealed no petechiae, ecchymoses, 
rash, suspicious lesions, ulcers, or nodules.  

The Veteran was afforded a VA dermatological examination in 
February 2010.  When asked about his complaints related to 
his skin disabilities, the Veteran primarily discussed his 
cysts (discussed above), although he reported a one to two 
year history of depigmentation of the genitalia.  He stated 
that he had taken two different antibiotics in the past year 
for a duration of between one and six weeks (although it 
appears that these drugs were prescribed for his cysts).  
Physical examination revealed markedly depigmented and 
hyperpigmented, well-demarcated patches on the penile skin 
and scrotum.  There did not appear to be a greasy, scaly or 
eruptive, moist-appearing plaque or eruptive rash on the 
groin region that would indicate the presence of tinea 
cruris.  There was a nodule in the groin area, as discussed 
above.  The VA examiner noted that the percent of exposed 
areas affected was less than five percent, and the total 
body area affected was also less than five percent.  
Pictures of the groin area were included with the 
examination report and associated with the claims file.  The 
VA examiner assessed an epidermal inclusion cyst, 
steatocystoma multiplex, and vitiligo.  Notably, there were 
no findings of tinea cruris, nor was tinea cruris diagnosed.  

Based upon these findings and on the lay evidence as well, 
the Board finds the assignment of a compensable disability 
rating for tinea cruris is not warranted for any period.  
The requirement of the presence of one characteristic of 
disfigurement have not been met or more nearly approximated 
at any time during the rating period on appeal.  38 C.F.R. § 
4.118, Diagnostic Code 7800.  Even if the skin 
depigmentation is considered a component of the service-
connected tinea cruris (which is not clear, as he has been 
diagnosed with vitiligo, which is a separate, non-service-
connected disability), the evidence does not demonstrate 
that the hypo- or hyper-pigmented areas exceed six square 
inches.  Moreover, the evidence does not demonstrate and the 
Veteran has not alleged the presence of scars, abnormal skin 
texture, visible or palpable tissue loss, or indurated or 
inflexible skin.

No characteristics of disfigurement have been present during 
the rating period on appeal, and thus, the weight of the 
evidence is against a grant of a compensable disability 
rating under Diagnostic Code 7800.  38 C.F.R. § 4.118.         

Next, in considering whether any other Diagnostic Code would 
allow for a higher rating, the Board finds that requirements 
of at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 
less than six weeks during the past 12-month period, have 
not been met or more nearly approximated at any time during 
the rating period on appeal.  38 C.F.R. § 4.118, Diagnostic 
Code 7806.  The February 2010 VA examiner noted that the 
total body surface area affected by the Veteran's skin 
disabilities (combined - not just his tinea cruris or 
depigmentation) was less than five percent, and the exposed 
body surface area affected by the skin condition was also 
less than five percent.  The Veteran has not alleged 
involvement of at least 5 percent of his entire body or of 
exposed areas.  Moreover, he stated at the VA examination 
that he has only used antibiotics to treat his skin 
condition, and has not alleged that he has used 
corticosteroids or other immunosuppressive drugs at any time 
during the period on appeal.  Thus, the weight of the 
evidence is against a grant of a compensable disability 
rating under Diagnostic Code 7806.  38 C.F.R. § 4.118.        

The Board has also considered whether a higher rating is 
warranted under Diagnostic Codes 7801 through 7805 for 
scars.  However, no scars have been noted during the rating 
period on appeal, nor has the Veteran alleged scars related 
to his tinea cruris, so Diagnostic Codes 7801 through 7805 
are not applicable.  

For these reasons, the Board finds that the weight of the 
evidence is against a finding of a compensable disability 
rating for tinea cruris for any period.  To the extent any 
higher level of compensation is sought, the preponderance of 
the evidence is against this claim, and hence the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 4.3, 4.7.   

Extraschedular Consideration

In addition to the foregoing, the Board has considered 
whether referral for an extraschedular evaluation is 
warranted for the Veteran's skin disabilities.  In 
exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2012).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 
111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate 
to evaluate a claimant's disability picture and that picture 
has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, 
the Veteran's skin disabilities have manifested in cysts 
and, questionably, depigmentation, affecting less than five 
percent of his total body surface area and less than five 
percent of exposed body surface area, with no 
characteristics of disfigurement.  The rating criteria 
specifically contemplate such symptomatology.  The schedular 
rating criteria specifically provides ratings for 
characteristics of disfigurement such as depigmentation and 
for percentage of body area affected (Diagnostic Codes 7800 
and 7806, 38 C.F.R. § 4.118), and even provide for 
disfigurement more severe or greater affected areas than 
that experienced by or observed in the Veteran.  In this 
case, comparing the Veteran's disability level and 
symptomatology to the rating schedule, the degree of 
disability of each throughout the entire period under 
consideration is contemplated by the rating schedule and the 
assigned ratings are, therefore, adequate.  In the absence 
of exceptional factors associated with the tinea cruris or 
sebaceous cysts, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012). 

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim was removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353 -356 (April 30, 2008). 

The Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between a veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
The notice included provisions for disability ratings and 
for the effective date of the claim. 

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  

In a timely January 2007 letter, the RO provided notice to 
the Veteran regarding what information and evidence is 
needed to substantiate a claim for service connection, what 
information and evidence must be submitted by the Veteran, 
and what information or evidence VA will attempt to obtain.  
The Veteran was informed of the requirements needed to 
establish increased evaluations for his skin disabilities.  
The notice letter advised the Veteran that VA used a 
published schedule for rating disabilities that determined 
the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  The letter also described how VA determines 
disability ratings and effective dates.  

The Board is also satisfied VA has made reasonable efforts 
to obtain relevant records and evidence.  Specifically, the 
information and evidence that has been associated with the 
claims file includes the Veteran's service treatment 
records, post-service VA and private treatment records, and 
the Veteran's statements, including his testimony at the May 
2013 Board hearing.  

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 
(2010), that 38 C.F.R. 3.103(c)(2) requires that the RO 
official or VLJ who conducts a hearing fulfill two duties to 
comply with the above regulation.  These duties consist of 
(1) the duty to fully explain the issues and (2) the duty to 
suggest the submission of evidence that may have been 
overlooked.  Here, during the May 2013 Board hearing, the 
undersigned Veterans Law Judge asked questions pertaining to 
the criteria necessary for establishing his claims, 
including regarding specific evidence that may help 
substantiate his claims.  Moreover, neither the Veteran, nor 
his representative, has asserted that VA failed to comply 
with 38 C.F.R. 3.103(c)(2), nor has he identified any 
prejudice in the conduct of the Board hearing.  As such, the 
Board finds that, consistent with Bryant, the Veterans Law 
Judge complied with the duties set forth in 38 C.F.R. 
3.103(c)(2), and that any error in notice provided during 
the hearing constitutes harmless error.

The Veteran has been afforded an adequate examination on the 
issue of an increased rating for his service-connected skin 
disabilities.  VA provided the Veteran with an examination 
in February 2010.  The Veteran's history was taken, and a 
complete examination was conducted, to include photographs.  
Conclusions reached and diagnoses given were consistent with 
the examination report.  For these reasons, the Board finds 
that the Veteran has been afforded an adequate examination 
on the issue of an increased rating for service-connected a 
lumbosacral strain.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008). 

The Board acknowledges that the Veteran has not been 
afforded a VA medical examination specifically geared to the 
claimed service connection for hemorrhoids; however, the 
Board finds that a VA examination is not necessary in order 
to decide this issue.  Two pivotal Court cases exist that 
address the need for a VA examination.  Those are Duenas v. 
Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In McLendon, the Court held that in 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurring symptoms 
of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a 
decision on a claim.  In Duenas, the Court held that a VA 
examination is necessary when the record: (1) contains 
competent evidence that the veteran has persistent or 
recurrent symptoms of the claimed disability, and (2) 
indicate that those symptoms may be associated with her 
active military service. 

In this case, the Veteran's service treatment records are 
negative for any complaints of or treatment for hemorrhoids.  
Thus, the weight of the evidence demonstrates that the 
Veteran did not sustain an injury, disease, or event 
relating to hemorrhoids in service, and there is no duty to 
provide a VA medical examination.  See Bardwell v. Shinseki, 
24 Vet. App. 36, 40 (2010) (holding that that where the 
evidence has failed to establish an in-service injury, 
disease, or event, VA is not obligated to provide a medical 
examination).  As explained in this decision, the Board also 
finds that the weight of the evidence demonstrates no 
unremitting symptoms of hemorrhoids in service and no 
continuity of symptoms of hemorrhoids since service 
separation.  Because there is no in-service injury or 
disease to which a competent medical opinion could relate 
the current disability, there is no reasonable possibility 
that a VA examination or opinion could aid in substantiating 
the current claim for service connection for hemorrhoids.  
See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to 
provide assistance to a claimant . . . if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to 
discontinue assistance where there is "no reasonable 
possibility that further assistance would substantiate the 
claim"). 

The Board has considered the decision in Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002); however, in the 
absence of evidence of an in-service disease or injury, 
referral of this case to obtain an examination and/or an 
opinion as to the etiology of the Veteran's hemorrhoids 
would in essence place the examining physician in the role 
of a fact finder, would suggest reliance on an inaccurate 
history of occurrence of an in-service injury or disease, 
and could only result in a speculative opinion or purported 
opinion of no probative value.  In other words, any medical 
opinion which purported to provide a nexus between the 
Veteran's hemorrhoids and military service would necessarily 
be based on an inaccurate history regarding what occurred in 
service, so would be of no probative value.  The Court has 
held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is of 
no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(the Board is not bound to accept a physician's opinion when 
it is based exclusively on the recitations of a claimant 
that have been previously rejected). 

The holding in Charles was clearly predicated on the 
existence of evidence of an in-service injury, disease, or 
event and a current diagnosis.  Referral of this case for an 
examination or to obtain a medical opinion would be a 
useless act.  The duty to assist by providing a VA 
examination or opinion is not invoked in this case because 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d). 

Notably, the Veteran has not identified, and the record does 
not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

New and material evidence having been received, the appeal 
to reopen the claim of entitlement to service connection for 
bronchitis/asthma is granted.

Service connection for hemorrhoids is denied.  

A compensable disability rating for tinea cruris is denied.  

A compensable disability rating for status post removal, 
sebaceous cysts with lymph node infection, is denied.


REMAND

As discussed above, the Veteran contends that he has 
recurrent bronchitis and/or asthma due to exposure to the 
fumes of jet fuel during active service.  He stated that he 
began to experience breathing problems during active 
service, and his service treatment records show episodes of 
bronchitis in December 1978, January 1979, February 1979, 
and January 1980.  Post-service treatment records show 
multiple episodes of recurrent bronchitis from 2005 to 2007.  
The Board finds that a VA opinion is necessary to determine 
whether there is a nexus between the Veteran's current 
bronchitis episodes and those he experienced during active 
service.  

Next, the Veteran contends that his current left shoulder 
disability began during active service.  Service treatment 
records show that in October 1978, the Veteran reported pain 
in his left shoulder for three years with no history of 
trauma.  Range of motion was not restricted on physical 
examination, but there was palpable tenderness in the 
anterior deltoid area and crepitus on arm elevation.  It 
appears that an x-ray study was taken, although the results 
are not recorded.  The clinician assessed probable bursitis 
and prescribed heat and medication.  

There is no further mention of left shoulder problems or 
treatment in the Veteran's service treatment records.  The 
November 1980 separation examination report is negative for 
any left shoulder complaints, and clinical evaluation of the 
upper extremities is marked as normal.  

Post-service treatment records show that the Veteran 
reinjured his left shoulder in 2006 in a motor vehicle-
bicycle accident, and an MRI study showed labral pathology 
and tendinosis and/or partial tear of the supraspinatus 
tendon.   

At the May 2013 Board hearing, the Veteran testified that he 
sought treatment for his left shoulder problem right after 
service separation at the Fresno VA Medical Center until 
1991, when he moved.  Thereafter, he continued treatment at 
the Denver VA Medical Center from 1991 to the present.  

The Board finds that a remand is necessary to request the VA 
treatment records from the Fresno and Denver VA Medical 
Centers in order to fulfill VA's duty to assist, as it does 
not appear that any attempt has been made to obtain them.  

Accordingly, the issues of entitlement to service connection 
for bronchitis/asthma and a left shoulder disability are 
REMANDED for the following action:

1.  Obtain a VA opinion (or examination, if 
deemed necessary) addressing the causation or 
etiology of the Veteran's current bronchitis, 
asthma, or any other identified respiratory 
disability.  Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished, and a 
rationale for any opinion expressed should be 
provided.  The claims file must be made 
available to the examiner for review of the 
history in conjunction with the 
opinion/examination, and the 
opinion/examination report should reflect that 
such review was accomplished.   

The examiner should first identify any and all 
current respiratory disabilities, and should 
specifically comment on whether the Veteran has 
a current diagnosis of recurrent bronchitis or 
asthma.

Next, the examiner should offer an opinion as 
to whether it is at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that the current respiratory 
disability was incurred during or caused by 
active service.  The examiner should 
specifically comment on the multiple episodes 
of bronchitis documented in the service 
treatment records, the Veteran's contention of 
exposure to jet fuel fumes during active 
service, and his smoking history.      

Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

If the opinion and/or supporting rationale 
cannot be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the examiner should clearly 
and specifically so specify in the report, 
and explain why this is so.  In this regard, 
if the examiner concludes that there is 
insufficient information to provide an 
etiologic opinion without result to mere 
speculation, the examiner should state 
whether the inability to provide a definitive 
opinion is due to a need for further 
information (with such needed information 
identified) or because the limits of medical 
knowledge have been exhausted regarding the 
etiology of the Veteran's claimed 
bronchitis/asthma.

2.  Request any and all treatment records 
from the VA Medical Center in Fresno from 
1980 to 1991 pertaining to treatment of 
the left shoulder and associate the 
records with the claims file.  A search of 
archived or retired records should be 
made.  All attempts to procure the records 
should be documented in the file.  If the 
records cannot be obtained, any negative 
responses should be associated with the 
claims file, and the Veteran and his 
representative should be notified of 
unsuccessful attempts to obtain the 
records, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for review.

3.  Request any and all treatment records 
from the VA Medical Center in Denver from 
1991 to the present pertaining to 
treatment of the left shoulder and 
associate the records with the claims 
file.  A search of archived or retired 
records should be made.  All attempts to 
procure the records should be documented 
in the file.  If the records cannot be 
obtained, any negative responses should be 
associated with the claims file, and the 
Veteran and his representative should be 
notified of unsuccessful attempts to 
obtain the records, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for review. 

4.  When the development requested has 
been completed, the issues of entitlement 
to service connection for 
bronchitis/asthma and a left shoulder 
disability should again be reviewed by the 
RO on the basis of the additional 
evidence.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


